UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6128


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDWARD LEE LEWIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:02-cr-00042-1)


Submitted: April 30, 2018                                         Decided: May 3, 2018


Before WILKINSON and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Lee Lewis, Appellant Pro Se. James Matthew Davis, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Lee Lewis appeals the district court’s orders denying his motions to

resentence and for reconsideration. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Lewis, No. 2:02-cr-00042-1 (S.D.W. Va. Jan. 22, 2018). The motions for appointment of

counsel and to place the case in abeyance are denied. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2